Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wei Tang on 8/25/22.

The application has been amended as follows: 
Cancel claims 40 and 42-44
In claim 25, line 5 delete “greater than”
In claim 32, line 5 delete “greater than”
In claim 39, line 5 delete “greater than”
In claim 39, line 2, after “postherpetic neuralgia” insert “diabetic neuropathy”
In claim 39, line 4, after “postherpetic neuralgia” insert “diabetic neuropathy”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Instant claims are directed to a method of treating neuropathic pain associated with postherpetic pain and diabetic neuropathy comprising applying to a bodily surface associated with the said pain a first composition comprising capsaicin or capsaicin analog in an amount of 5-10% by weight of the composition, cleansing the bodily surface after step a) by applying a second composition for cleaning capsaicin comprising an aqueous composition comprising about 80% to 99% w/w of polyethylene glycol (PEG) and about 0.1 to 4 % w/w of polyacrylate, wherein the composition has a viscosity between 100 to 8000 cps. Further, instant composition claims are directed to first composition comprising capsaicin or capsaicin analog in an amount of 5-10% by weight of the composition and a second composition an aqueous composition comprising about 80% to 99% w/w of polyethylene glycol (PEG) and about 0.1 to 4 % w/w of polyacrylate, wherein the composition has a viscosity between 100 to 8000 cps, Instant claims requires high amounts of PEG in combination with polyacrylate, in an aqueous composition for cleansing a composition comprising 5-10% of capsaicin or its analog and removing or neutralizing the capsaicin or its analog applied on a bodily surface. Prior art of record does not teach or suggest the claimed combination of high amounts of PEG and about 0.1 to 4 % w/w of polyacrylate, in combination with capsaicin or capsaicin analogs, and also does not teach the high amounts of PEG for solubilizing and removing capsaicin in treating neuropathic pain associated with postherpetic neuralgia or diabetic neuropathy. Further, Applicants filed terminal disclaimer over US Patent Nos. 9549893; 8889113; 8263059 and 10869827.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611